UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) o Definitive Information Statement Next Generation Energy Corp. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: SCHEDULE 14C INFORMATION STATEMENT (Pursuant to Regulation 14C of the Securities Exchange Act of 1934 as amended) NEXT GENERATION ENERGY CORP. 4270 John Marr Dr. Unit 1575 Annandale, Virginia 22003 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY This Information Statement is first being mailed on or about October , 2012, to the holders of record (the “Stockholders”) of the outstanding common stock, $0.01 par value per share (the “Common Stock”) of Next Generation Energy Corp., a Nevada corporation (the “Company”), as of the close of business on October 10, 2012 (the “Record Date”), pursuant to Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended (the "Exchange Act"). This Information Statement relates to a written consent in lieu of a meeting, dated October 10, 2012, (the “Written Consent”) of stockholders of the Company owning at least a majority of the outstanding shares of Common Stock of the Company as of the Record Date (the “Consenting Stockholders”). The Written Consent authorized an amendment of our Articles of Incorporation (the “Articles”) to increase the Company’s total authorized shares of Common Stock to 500,000,000 shares (the “Increase Amendment”) and to decrease the par value of the Common Stock from $0.01 per share to $0.001 per share (the “Par Value Decrease”). The Written Consent constitutes the consent of a majority of the total number of shares of outstanding Common Stock, and is sufficient under the Nevada Corporation Law and the Company’s Articles of Incorporation to approve the Increase Amendment. Accordingly, the Increase Amendment is not presently being submitted to the Company’s other Stockholders for a vote. The action by Written Consent will become effective on the date specified in a Certificate of Amendment that the Company will file with the Nevada Secretary of State to effect the Increase Amendment (the “Effective Date”). This is not a notice of a meeting of Stockholders and no Stockholders meeting will be held to consider the matters described herein. This Information Statement is being furnished to you solely for the purpose of informing Stockholders of the matters described herein pursuant to Section 14(c) of the Exchange Act and the regulations promulgated thereunder, including Regulation 14C. Except as otherwise indicated by the context, references in this information statement to “Company,” “we,” “us,” or “our” are references to Next Generation Energy Corp. By Order of the Board of Directors, /s/Darryl Reed Darryl Reed, Chief Executive Officer GENERAL INFORMATION This Information Statement is being first mailed on or about October , 2012, to Stockholders of the Company by the board of directors to provide material information regarding corporate actions that have been approved by the Written Consent of the Consenting Stockholders. Only one Information Statement is being delivered to two or more Stockholders who share an address unless we have received contrary instruction from one or more of such Stockholders. We will promptly deliver, upon written or oral request, a separate copy of the Information Statement to a security holder at a shared address to which a single copy of the document was delivered. If you would like to request additional copies of the Information Statement, or if in the future you would like to receive multiple copies of information statements or proxy statements, or annual reports, or, if you are currently receiving multiple copies of these documents and would, in the future, like to receive only a single copy, please so instruct us by writing to the corporate Chief Executive Officer at the Company’s executive offices at the address specified above. PLEASE NOTE THAT THIS IS NOT A REQUEST FOR YOUR VOTE OR A PROXY STATEMENT, BUT RATHER AN INFORMATION STATEMENT DESIGNED TO INFORM YOU OF THE AMENDMENT OF OUR ARTICLES OF INCORPORATION. The entire cost of furnishing this Information Statement will be borne by the Company. We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of the Common Stock held of record by them. AUTHORIZATION BY THE BOARD OF DIRECTORS AND THE CONSENTING STOCKHOLDERS Under the Nevada Corporation Law, any action that can be taken at an annual or special meeting of shareholders may be taken without a meeting, without prior notice and without a vote, if the holders of outstanding stock having not less than the minimum number of votes that will be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted consent to such action in writing. The approval of the Increase Amendment requires the affirmative vote or written consent of a majority of the issued and outstanding shares of Common Stock.Each Stockholder is entitled to one vote per share of Common Stock held of record on any matter which may properly come before the stockholders. On the Record Date, we had 33,853,237 shares of Common Stock issued and outstanding with the holders thereof being entitled to cast one vote per share. On October 10, 2012, our board of directors (the “Board of Directors”) unanimously adopted a resolution approving the Increase Amendment and the Par Value Decrease, and recommended that the Stockholders approve the Increase Amendment and the Par Value Decrease.In connection with the adoption of these resolutions, the board of directors elected to seek the written consent of the holders of a majority of our outstanding shares in order to reduce associated costs and implement the proposals in a timely manner.Pursuant to NRS §78.320(2), the Consenting Stockholders voted in favor of the Increase Amendment and the Par Value Decrease in a written consent dated October 10, 2012.The Consenting Stockholders are the record or beneficial owner of 29,910,009 shares of Common Stock, which constitutes 88.4% of the issued and outstanding shares of Common Stock, and was sufficient to approve the Increase Amendment and the Par Value Decrease.No consideration was paid for the consents.The Consenting Stockholders names, affiliations with the Company and beneficial holdings are as follows: 1 Name Affiliation Common Stock Percentage (1) Darryl Reed Director, Chief Executive Officer 44.3% Joel P. Sens Director 14.5% Knox County Minerals, LLC Controlled by Mr. Sens 29.6% Total 88.4% Based on 33,853,237 shares of capital stock entitled to vote on the Increase Amendment. Accordingly, the Company has obtained all necessary corporate approvals in connection with the Increase Amendment and the Par Value Decrease. The Company is not seeking written consent from any other Stockholders, and the other Stockholders will not be given an opportunity to vote with respect to the actions described in this Information Statement. All necessary corporate approvals have been obtained. This Information Statement is furnished solely for the purposes of advising Stockholders of the action taken by written consent and giving Stockholders notice of such actions taken as required by the Exchange Act. The Company will, when permissible following the expiration of the 20 day period mandated by Rule 14c and the provisions of the Nevada Corporation Law, file a Certificate of Amendment with the Nevada Secretary of State’s Office to effect the Increase Amendment and the Par Value Decrease. The Increase Amendment and the Par Value Decrease will become effective on the effective date specified in the Certificate of Amendment, and we anticipate that such filing will occur approximately 20 days after this Information Statement is first mailed to Stockholders. DESCRIPTION OF THE COMPANY’S CAPITAL STOCK The Company’s authorized capital currently consists of 50,000,000 shares of Common Stock, par value $0.01 per share, and 1,000,000 shares of preferred stock, par value $0.001 per share. Common Stock Each outstanding share of Common Stock entitles the holder thereof to one vote per share on all matters. Common Stockholders do not have preemptive rights to purchase shares in any future issuance of our Common Stock. Upon our liquidation, dissolution or winding up, and after payment of creditors and preferred stockholders, if any, our assets will be divided pro-rata on a share-for-share basis among the holders of the shares of Common Stock. The holders of shares of our Common Stock are entitled to dividends out of funds legally available when and as declared by our board of directors. Our board of directors has never declared a dividend and does not anticipate declaring a dividend in the foreseeable future.In the event of our liquidation, dissolution or winding up, holders of our Common Stock are entitled to receive, ratably, the net assets available to stockholders after payment of all creditors. All of the issued and outstanding shares of our Common Stock are duly authorized, validly issued, fully paid and non-assessable. To the extent that additional shares of our Common Stock are issued, the relative interests of existing Common Stockholders will be diluted. Preferred Stock We may issue shares of preferred stock in one or more classes or series within a class as may be determined by our board of directors, who may establish the number of shares to be included in each class or series, may fix the designation, powers, preferences and rights of the shares of each such class or series and any qualifications, limitations or restrictions thereof. Any preferred stock so issued by the board of directors may rank senior to the common stock with respect to the payment of dividends or amounts upon liquidation, dissolution or winding up of us, or both. Moreover, under certain circumstances, the issuance of preferred stock or the existence of the un-issued preferred stock might tend to discourage or render more difficult a merger or other change in control.We have designated two series of preferred stock, one for 500,000 shares that is referred to as “Callable Cumulative Convertible Preferred Stock (Series A Preferred Stock)” and the other for 500,000 shares that is referred to as “Redeemable Cumulative Convertible Preferred Stock (Series B Preferred Stock).” 2 At the close of business on the Record Date, the Company had 33,853,237 shares of Common Stock issued and outstanding, and no shares of either series of preferred stock. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information, as of October 10, 2012, with respect to the beneficial ownership of our common stock by (i) all of our directors, (ii) each of our executive officers named in the Summary Compensation Table, (iii) all of our directors and named executive officers as a group, and (iv) all persons known to us to be the beneficial owner of more than five percent (5%) of any class of our voting securities. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class (1) Darryl Reed 7ullerton Road Springfield, VA 22153 % Joel Sens 600 Cameron Street Alexandria, Virginia 22314 % All Officers and Directors as a Group % Based upon 33,853,237 shares issued and outstanding as of October 10, 2012. DESCRIPTION OF INCREASE AMENDMENT AND PAR VALUE DECREASE Our Board of Directors and the Consenting Stockholders have approved an amendment to our Articles of Incorporation to increase our authorized shares of Common Stock to 500,000,000 shares, and to decrease the par value of our Common Stock from $0.01 per share to $0.001 per share.We are presently authorized to issue only 50,000,000 shares of common stock, par value $0.01 per share, of which 33,853,237 are issued and outstanding. We have decided to increase the number of authorized shares of Common Stock in order to provide capacity for use to issue more shares to raise capital and/or finance acquisitions.In 2010, we terminated operations at our operating subsidiary, United Marketing Solutions, Inc. After termination of operations at United Marketing Solutions, Inc., we decided to acquire a portfolio of properties that contain valuable natural resources, such as natural gas, oil and coal.Our strategy is to acquire properties that are distressed, undervalued or underutilized at prices we believe are below fair market value. We will then provide long term leases to leading natural gas, oil field development firms and coal extractors (lessees) to efficiently extract the resources while we focus on growing our portfolio of properties.In the quarter ended March 31, 2011, we acquired our first collection of oil and gas leases in Knox County, Kentucky, and we are investigating additional acquisitions.However, to make additional oil and gas acquisitions, we need additional authorized shares, either to issue for capital to acquire oil and gas properties or to issue to sellers of oil and gas properties.We do not know how many shares we will have to issue to raise the capital to complete the acquisition of the oil and gas properties.We do not plan to seek further authorization from shareholders before issuing shares to raise capital to fund the purchase of the additional oil and gas properties.There will be no effect on the rights of existing security holders from the issuance of shares to fund the acquisition of the oil and gas properties other than the dilution of their interest in the company. 3 We have also decided to decrease the par value of our Common Stock from $0.01 per share to $0.001 per share in order to decrease our annual filing fees with the State of Nevada, which bases the amount of its annual filing fees on the total par value of the authorized shares of capital stock.There will be no effect on the rights of existing security holders from the decrease in the par value of the Common Stock. Therefore, the Board of Directors has determined that it is the best interests of the Company to increase the number of authorized shares of common stock by approving the Increase Amendment, and to decrease the par value of our Common Stock. The Increase Amendment will increase the number of authorized shares of common stock to 500,000,000.The Par Value Decrease will decrease the par value of our Common Stock from $0.01 per share to $0.001 per share. No vote of holders of outstanding shares of the Company, other than the Consenting Stockholders, is necessary for approval of the Increase Amendment or the Par Value Decrease.It is anticipated that the Increase Amendment and the Par Value Decrease will be filed of record and be effective on the 21st day after this Information Statement is first mailed to shareholders. Shareholders will have no dissenters' or appraisal rights with respect to the Increase Amendment or the Par Value Decrease. FINANCIAL STATEMENTS Audited annual financial statements for the Company for the years ending December 31, 2011 and 2010 and unaudited interim financial statements for the six months ended June 30, 2012 are provided at Exhibits A and B, respectively. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION General Overview During the quarter ended March 31, 2010, the Company decided to cease operations at its United Marketing Solutions, Inc. subsidiary because of continued operating losses and the termination of all franchise relationships.As a result of the termination of operations, the Company decided to dispose of United Marketing Solutions, Inc.Accordingly, in 2011 the results of United Marketing Solutions, Inc. are presented separately on the consolidated income statement as discontinued operations. Since termination of operations at United Marketing Solutions, Inc., the Company has decided to acquire a portfolio of properties that contain valuable natural resources, such as natural gas, oil and coal.The Company’s strategy is to acquire properties that are distressed, undervalued or underutilized at prices it believes are below fair market value. The Company will then provide long term leases to leading natural gas, oil field development firms and coal extractors (lessees) to efficiently extract the resources while Company focuses on growing its portfolio of properties.In the quarter ended March 31, 2011, the Company acquired its first collection of oil and gas leases in Knox County, Kentucky. Results of Operations for the Fiscal Years ended December 31, 2011 and 2010 During the years ended December 31, 2011 and 2010, we had $0 and $0 of revenues, respectively.In early 2010, we terminated operations at our United Marketing Solutions, Inc. subsidiary.In late 2010, we lost all of our tenants in our rental real estate, and therefore decided to dispose of it in the first quarter of 2011.In 2010, we decided to go into the business of acquiring oil and gas properties, but only made our first acquisition of non-revenue producing properties in the first quarter of 2011.As a result, revenues in the years ended December 31, 2010 and 2011 are not reflective of future revenues. 4 During the years ended December 31, 2011 and 2010, we incurred operating expenses of $736,989 and $686,662, respectively.Our operating expenses decreased primarily as a result of decreased compensation expense paid for by the issuance of shares of common stock and stock options. We reported loss from continued operations during the years ended December 31, 2011 and 2010 of ($736,989) and ($686,662), respectively.The decreased operating loss in 2011 as compared to 2010 was attributable to decreased general and administrative expenses resulting from decreased issuances of common stock and stock options for services in 2011 as compared to 2010. We incurred other expenses during the years ended December 31, 2011 and 2010 of ($175,112) and ($681,841), respectively.The significant decrease in other expenses was largely attributable to a charge of $600,000 that we took in 2010 connection with the expiration of option that we purchased to acquire certain oil and gas rights. We reported net losses during the years ended December 31, 2011 and 2010 of ($979,279) and ($1,559,528), respectively.The decreased loss in 2011 as compared to 2010 was largely attributable to our decreased other expenses in 2010 as compared to 2011. Results of Operations for the three and six months ended June 30, 2012 and 2011 During the six month periods ended June 30, 2012 and 2011, the Company's revenues were $607 and $0, respectively. During the three month periods ended June 30, 2012 and 2011, the Company's revenues were $145 and $0, respectively.In early 2010, we terminated operations at our United Marketing Solutions, Inc. subsidiary.In late 2010, we lost all of our tenants in our rental real estate, and therefore decided to dispose of it in the first quarter of 2011.In 2010, we decided to go into the business of acquiring oil and gas properties, but only made our first acquisition of non-revenue producing properties in the first quarter of 2011.Revenues in the three and six months ended June 30, 2012 are not reflective of revenues in the future. During the three months ending June 30, 2012, our operating expenses were $158,510, as compared to $472,860 for the three months ending June 30, 2011.As a result, the Company had operating losses of ($158,365) and ($472,860) in the three months ended June 30, 2012 and 2011, respectively.Our operating expenses decreased in 2012 as compared to 2011 as a result of fewer expenditures and lesser use of consultants relating to our entry into the oil and gas business. During the six months ending June 30, 2012, our operating expenses were $233,714, as compared to $529,547 for the six months ending June 30, 2011.As a result, the Company had operating losses of ($233,107) and ($529,547) in the six months ended June 30, 2012 and 2011, respectively.Our operating expenses decreased in 2012 as compared to 2011 as a result of fewer expenditures and lesser use of consultants relating to our entry into the oil and gas business. In the three months ended June 30, 2012 and 2011, the Company recorded other net income (expense) of $(79,837) and $9,148, respectively.In the six months ended June 30, 2012 and 2011, the Company recorded other net income (expense) of $(109,554) and $(16,958), respectively.The significant increase in net other income (expense) in 2012 as compared to 2011 was attributable to a loss on a beneficial conversion feature in 2012 as opposed to a gain in 2011. The Company realized a net loss for the three months ended June 30, 2012 of ($238,202) as compared to a net loss of $(463,712 in the three months ended June 30, 2011.The Company realized a net loss for the six months ended June 30, 2012 of ($342,661) as compared to a net loss of $(613,683) in the six months ended June 30, 2011. 5 Liquidity and Sources of Capital The Company's balance sheet as of June 30, 2012 reflects current assets of $207,055, current liabilities of $705,303 and a working capital deficit of ($498,248). While the Company has raised capital to meet its working capital and financing needs in the past, additional financing will be required in order to meet the Company’s current and projected cash flow requirements. As previously mentioned, the Company has decided to enter the natural resources business by acquiring and leasing mineral resources properties.However, the Company currently has no commitments for financing. There are no assurances the Company will be successful in acquiring financing, or that any such financing will be on terms that are not dilutive to shareholders. The Company has issued shares of its common stock from time to time in the past to satisfy certain obligations, and expects in the future to also acquire certain services, satisfy indebtedness, and/or make acquisitions utilizing authorizedshares of the capital stock of the Company. OTHER INFORMATION For more detailed information on the Company and other information about the business and operations of the Company, including financial statements and other information, you may refer to other periodic filings made with the SEC from time to time. Copies of these documents are available on the SEC’s EDGAR database at www.sec.gov and a copies of which may be obtained by writing our Chief Executive Officer at the address specified above. Dated this 11th day of October, 2012. BY ORDER OF THE BOARD OF DIRECTORS, /s/ Darryl Reed Darryl Reed, Chief Executive Officer 6 EXHIBIT A Next Generation Energy Corporation and Subsidiaries Consolidated Financial Statements For The Years Ended December 31, 2011 and 2010 With Audit Report of Independent Registered Public Accounting Firm 7 Table of Contents Page Report of Independent Registered Public Accounting Firm F-2 Financial Statements Consolidated Balance Sheet F-3 Consolidated Statements of Operations F-5 Consolidated Statements of Stockholders’ Equity F-6 Consolidated Statements of Cash Flows F-7 Notes to Financial Statements F-9 8 Turner, Jones & Associates, P.L.L.C. Certified Public Accountants 108 Center Street, North, 2nd Floor Vienna, Virginia 22180-5712 (703) 242-6500 FAX (703) 242-1600 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Next Generation Energy Corp. 7351-N Lockport Place Lorton, Virginia 22079 We have audited the accompanying consolidated balance sheet of Next Generation Energy Corp. and its subsidiary (a Nevada Incorporation) as of December 31, 2011 and 2010, and the related consolidated statements of operations, stockholders' equity and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Next Generation Energy Corp. and subsidiary as of December 31, 2011 and 2010, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in the footnotes, conditions exist that raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Turner, Jones & Associates, PLLC Vienna, Virginia April 1, 2012 Restated May 9, 2012 9 Next Generation Energy Corporation Consolidated Balance Sheets December 31, 2011 and 2010 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $
